Citation Nr: 0120369	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Regional Office (RO) 
that, in pertinent part, denied the veteran's claims for 
service connection for hypertension and a back disability.  
The veteran appealed to the Board which, in a decision dated 
in April 1999, continued the denial of the claims.  
Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated November 27, 2000, the Court 
granted the veteran's Unopposed Motion for Remand and to Stay 
Further Proceedings.  The Order vacated the Board's April 
1999 decision and the case was remanded to the Board.  


REMAND

The veteran asserts that service connection is warranted for 
hypertension and a back disability.  He states that 
hypertension was found on the separation examination in July 
1960, and that he was treated by Dr. "[B]eto" for it within 
one year of his discharge from service.  With respect to the 
claim for service connection for a back disability, the 
veteran argues that during service, he was involved in an 
accident in which the vehicle in which he was a passenger 
flipped over.  He reports that he sought treatment following 
the accident, but that X-ray studies were not taken.  He 
maintains that he was stationed at Argentia Naval Field in 
Newfoundland at the time of the accident.  He suggests that 
records of the accident are missing.  (See November 2, 1998 
hearing transcript (Tr.), at page (Pg. 7.)  Finally, the 
veteran states that he was hospitalized for pyelonephritis in 
service and that since it can cause hypertension, a 
Department of Veterans Affairs (VA) examination is required 
in order to determine if there is a relationship between 
pyelonephritis and hypertension.  

Private medical records reflect that the veteran has a 
history of hypertension dating to 1977.  In addition, he 
received physical therapy in 1992 for his back.  Magnetic 
resonance imaging of the lumbar spine in March 1997 revealed 
a grade I spondylolisthesis of L4 on L5 and a mild central 
stenosis.  

During the hearing before the undersigned, the veteran 
testified that while that Dr. "[B]eto" retired from 
practice many years ago, his records were turned over to 
Daniel Moran, M.D.  (Tr. at Pg. 14.)  Although Dr. Moran's 
records have been associated with the claims folder, Dr. 
Moran, in a note dated in September 1998, indicated that he 
had furnished his records concerning his initial encounter 
with the veteran following his referral from Dr. "Beto."  
This is consistent with a clinical note dated May 1, 1984.  
The Board also notes that Dr. "[B]eto" had been affiliated 
with Ephraim McDowell Hospital in Danville, Kentucky.  (Tr. 
at P. 15.)  In addition, the veteran referred to treatment 
from Joseph Lukins, M.D.  While some of his clinical records 
have been obtained, it does not appear that all pertinent 
records were provided.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain all 
available service medical records from 
Argentia Naval Field in Newfoundland.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
hypertension and/or a back disability 
since his discharge from service.  The RO 
should specifically request that the 
veteran furnish the necessary information 
concerning Drs. Moran, Beto and Lukins, 
as well as for the records from Ephraim 
McDowell Hospital.  The Board notes that 
Dr. Moran should be asked to provide any 
records from Dr. "Beto" he might have 
in his possession.  After securing the 
necessary release, the RO should obtain 
any of these records that have not 
already been associated with the claims 
folder.

3.  The veteran should be afforded VA 
cardiovascular and orthopedic 
examinations to determine the nature and 
onset of any such current disability.  
The cardiologist should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's hypertension is related to 
service, to include his treatment during 
service for pyelonephritis.  The 
orthopedist should be asked to provide an 
opinion concerning whether it is at least 
as likely as not that the veteran's back 
disability is related to service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiners 
for review before the examinations.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


